Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/10/2022 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-20 are allowed. 
           The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Annamaneni et al (U.S. Patent 10341183) and Arpteg (U.S. Patent 10516906) failed to teach or fairly suggest, clustering a dataset into a first set of clusters; clustering the dataset into a second set of clusters, wherein a number of clusters in the second set of clusters is higher than a number of clusters in the first set of clusters; training a neural network model for computing a risk indicator from predictor variables based on the first set of clusters and the second set of clusters, wherein the neural network model is a memory structure comprising a hidden layer containing an equal number of nodes as the number of clusters in the first set of clusters, and wherein the neural network model is trained based on training samples selected from the second set of clusters, the training samples comprising training predictor variables and training outputs corresponding to the training predictor variables; receiving, from a remote computing device, a risk assessment query for a target entity; computing, responsive to the risk assessment query, an output risk indicator for the target entity by applying the trained neural network model to predictor variables associated with the target entity; and transmitting, to the remote computing device, a responsive message including the output risk indicator, wherein the output risk indicator is usable for controlling access to one or more interactive computing environments by the target entity. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-20 are allowable over the prior art of record.
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9875486), (9892384), (9175343), (8069055) and (7558803).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06/03/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669